Coleman, C. J„
dissenting:
I dissent from the conclusion reached by my learned associates as to the sufficiency of the cross-complaint. The only allusion in the cross-complaint to a marriage between plaintiff and defendant is found, in a paragraph which reads:
“That since the marriage of plaintiff and defendant, plaintiff has treated defendant with extreme cruelty, and defendant cites the following specific instances of such cruelty. * * * ”
Whatever may be the practice in other states, section 110 of our civil practice act (Rev. Laws, 5052) provides for the filing of a cross-complaint. The facts must be stated in the cross-complaint as fully as in the complaint. The general rule as to the requirements of a cross-complaint is stated in 5 Ency. PI. & Pr. at page 680, as follows:
“A cross-complaint, like an original complaint, must state facts sufficient to entitle the pleader to affirmative relief, and it cannot be helped out by the averments of any of the other pleadings in the action; it must itself contain all the required facts” (citing numerous authorities) .
In Collins v. Bartlett, 44 Cal. 371, it is said:
“In considering the cross-complaint, we have accepted as true all its allegations, but the agreed statement of facts and the finding have not been considered in connection with the cross-complaint, for they cannot be regarded as adding thereto any further fact. The cross-*139complaint must fall unless it is sustainable on its own allegations of fact.”
In Conger v. Miller, 104 Ind. 592, 4 N. E. 300, it is said:
“A cross-complaint, like a complaint, must be good within and of itself, without aid from other pleadings in the cause” (citing Campbell v. Routt, 42 Ind. 410; Masters v. Beckett, 83 Ind. 595; Ewing v. Patterson, 35 Ind. 326).
In Coulthurst v. Coulthurst, 58 Cal. 239, which was an action for a divorce, wherein the defendant filed a cross-complaint praying for divorce, in which there was no allegation of marriage or residence, the court said:
“It is claimed on this appeal that the defendant’s cross-complaint was totally defective, for the reason that it contained no averment of marriage, or residence for the period of six months within the state. It is well settled that both of these facts are necessary and indispensable in a complaint for a divorce, and the only question is: Are they equally essential in a cross-complaint ? [The court here quotes as above from Collins v. Bartlett, 44 Cal. 371.] * * * And in the case of Kreichbaum v. Melton, 49 Cal. 55, the court holds that: ‘A cross-complaint must state facts sufficient to entitle the pleader to affirmative relief; and it cannot be helped out by the averments of any of the other pleadings in the action. Like a complaint, it must itself contain all the-requisite facts.’ See, also, Haskell v. Haskell, 54 Cal. 262.
“Applying the principles laid down in the above cases to the defendant’s cross-complaint, it is very obvious that it was materially defective as a pleading, and did not entitle defendant to the relief granted by the court.”
I am unable to find any case laying down a different rule, where the civil practice act of the state provides for a cross-complaint, as does ours. It matters not what the reason for such a rule may be, so long as it exists,' and of its existence there can be no doubt. In the prevailing opinion, Nelson on Divorce is cited as sustaining the doc*140trine that the marriage relation must be shown in an action growing out of the relationship. If it must be shown, it must also be pleaded. The allegation quoted from the cross-complaint is a statement based upon a mere assumption of marriage. It does not suffice.
I express no opinion as to other questions discussed.